DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification/Title of Invention
The title of the invention is not descriptive (“SYSTEM, METHOD, PROGRAM, AND RECORDING MEDIUM”).  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Response to Arguments
Applicant’s arguments with respect to 1, 3-10 have been considered but are moot in view of the new grounds of rejection. Furthermore, Applicant is requested to address the deficiency in fixing the Title of the Invention (as noted above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Applebaum et al. (US Pub 2004/0249636) in view of Gao et al. (US Pub 2009/0234832).
Regarding claim 1, Applebaum discloses a system comprising: an acquisition unit that acquires call data which is a record of a call between a client and a contact center (see abstract; para 0008, 0033); a sound recognition unit that performs sound recognition on the call data by using a keyword registered in dictionary data (para 0008, 0033); an analysis unit that performs analysis using a keyword included in a result of the sound recognition (para 0032-0038; para 0049); and a registration unit that registers in the dictionary data, a keyword included in a product information database among a plurality of keywords included in the result of the sound recognition, the product information database storing product information about each of a plurality of products (para 0010, 0030, 0031, 0037).
Applebaum does not explicitly disclose wherein under a condition that a keyword that has occurred in a plurality of the calls at a frequency or a number of times that is equal to, or higher or larger than a criterion is included in the product information database, the registration unit registers the keyword in the dictionary data.
Gao discloses wherein under a condition that a keyword that has occurred at a frequency or a number of times that is equal to, or higher or larger than a criterion is included in the product information database, the registration unit registers the keyword in the dictionary data (para 0026, 0043 – above the low occurrence threshold; also see fig. 2 and para 0020).
Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Applebaum with the teachings of Gao in order to expand keywords into related keywords (Gao, see abstract).
Regarding claim 3, Applebaum discloses wherein the analysis unit includes a deviation calculation unit that calculates a deviation of a combination of a first plurality of the keywords obtained by the sound recognition on the call data about the latest call, based on a result of comparison between the combination of the first plurality of keywords and a combination of a second plurality of the keywords aggregated from a plurality of past calls (para 0032 - The call finder system determines the semantic distance through a suitable distance measure and is able to identify other previously processed calls that are similar. The similarity between calls may be assessed based on co-occurrence of keywords and/or by closeness in semantic space identified by the call finder system).
Regarding claims 8 and 9, see rejection of claim 1.


Claims 4-5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Applebaum et al. (US Pub 2004/0249636) in view of Gao et al. (US Pub 2009/0234832) and in view of Meltabarger et al. (US Patent 11,030,277).
Regarding claim 4, Applebaum discloses a system comprising: an acquisition unit that acquires call data which is a record of a call between a client and a contact center (see abstract; para 0008, 0033).
Applebaum view of Gao does not disclose wherein the analysis unit includes an abnormality prediction unit that predicts a type of product abnormality related to the latest call, by using a result of comparison between a combination of a first plurality of the keywords obtained by the sound recognition on the call data about the latest call and a combination of a second plurality of the keywords aggregated, for each type of product abnormality, from a plurality of past calls.
Meltabarger discloses wherein the analysis unit includes an abnormality prediction unit that predicts a type of product abnormality related to the latest call, by using a result of comparison between a combination of a first plurality of the keywords obtained by the sound recognition on the call data about the latest call and a combination of a second plurality of the keywords aggregated, for each type of product abnormality, from a plurality of past calls (col. 17, lines 42 – col. 18, line 4 - feedback provided via a call center; col. 22, lines 31-42; fig. 11c).
Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Applebaum view of Gao with the teachings of Meltabarger in order to automatically identify common or widespread complaints or problems based on unstructured data containing customer feedback from a variety of different sources (Meltabarger, col. 5, lines 41-49).
Regarding claim 5, Applebaum discloses a system comprising: an acquisition unit that acquires call data which is a record of a call between a client and a contact center (see abstract; para 0008, 0033).
Applebaum view of Gao does not disclose a weight setting unit that sets a weight to a keyword registered in the dictionary data, in accordance with an input from a user, wherein the analysis unit includes an importance determination unit that determines importance of the latest call, using the weight set to each of a first plurality of the keywords obtained by the sound recognition on the call data about the latest call.
Meltabarger discloses a weight setting unit that sets a weight to a keyword registered in the dictionary data, in accordance with an input from a user, wherein the analysis unit includes an importance determination unit that determines importance of the latest call, using the weight set to each of a first plurality of the keywords obtained by the sound recognition on the call data about the latest call (col. 25, lines 30-39; col. 29, line 50- col. 30, line 8;).
Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Applebaum view of Gao with the teachings of Meltabarger in order to automatically identify common or widespread complaints or problems based on unstructured data containing customer feedback from a variety of different sources (Meltabarger, col. 5, lines 41-49).
Regarding claim 10, see rejection of claim 4.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Applebaum et al. (US Pub 2004/0249636) in view of Gao et al. (US Pub 2009/0234832) and in view of Klemm et al. (US Pub 2016/0292204).
Regarding claim 6, Applebaum discloses a system comprising: an acquisition unit that acquires call data which is a record of a call between a client and a contact center (see abstract; para 0008, 0033).
Applebaum view of Gao does not disclose wherein the product information database includes a plurality of sets of questions and answers related to the products, and the analysis unit includes a selection unit that selects a question and an answer according to a plurality of the keywords obtained by the sound recognition, from the plurality of sets of questions and answers.
Klemm discloses wherein the product information database includes a plurality of sets of questions and answers related to the products, and the analysis unit includes a selection unit that selects a question and an answer according to a plurality of the keywords obtained by the sound recognition, from the plurality of sets of questions and answers (para 0061, 0068; fig. 4a-4c).
Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Applebaum view of Gao with the teachings of Klemm in order to quickly provide answers to frequent questions that already have been answered.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Applebaum et al. (US Pub 2004/0249636) in view of Gao et al. (US Pub 2009/0234832) and in view of Nielsen et al. (US Pub 2011/0022433).
Regarding claim 7, Applebaum discloses a system comprising: an acquisition unit that acquires call data which is a record of a call between a client and a contact center (see abstract; para 0008, 0033).
Applebaum view of Gao does not disclose wherein the registration unit registers in the dictionary data, a keyword included in a contract information database among the plurality of keywords, the contract information database storing information about a service contract signed with each client.
Nielsen discloses wherein the registration unit registers in the dictionary data, a keyword included in a contract information database among the plurality of keywords, the contract information database storing information about a service contract signed with each client (para 0182).
Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Applebaum view of Gao with the teachings of Nielsen in order to handle requests that require special requirements for the handling of certain types of "high profile" facilities to receive higher compensation (Nielsen, para 0182).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAFIZ E HOQUE whose telephone number is (571)270-1811. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571)272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAFIZ E HOQUE/Primary Examiner, Art Unit 2652